                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                      WESTERN DIVISION

                                              *

STACY WINTERS, * CIV. 16-5052
                 * CR 03-50003
               Movant,                      *
                                              *

    vs. * ORDER GRANTING MOTION TO
                       * VACATE CONVICTION UNDER
UNITED STATES OF AMERICA, * 18 U.S.C. § 924(c)
                                              *

               Respondent. *
                                              *




       This action is before the Court on Stacy Winters' Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255. The Court will grant the motion for the following reasons.



                                        BACKGROUND
       In 2004, Winters pled guilty to a superseding information which charged voluntary

manslaughter in violation of 18 U.S.C. § 1112 (count one), and use of a firearm during and in

relation to a crime of violence in violation of 18 U.S.C. § 924(c) (count two). See United States v.

Winters, CR 03-50003, does. 108 and 111. He was sentenced to 120 months' imprisonment on each

count, to be served consecutively. Id. at doc. 147. The original sentence that Judge Battey imposed

is summarized in United States v. Winters, 416 F.3d 856 (8th Cir. 2005) as follows:

       Winters faced a non-guideline statutory maximum of twenty years' imprisonment
       (240 months). The PSI indicated that Winters was subject to a range of 41 to 51
       months' imprisonment for the manslaughter and a mandatory 120 months for the
       firearm charge. Accordingly, the PSI recommended a Guideline range for Winters
       between 161 and 171 months. The district court, however, rejected the
       recommendation to make a downward adjustment resulting in a Guideline range
       between 177 and 191 months. The district court, treating the Guidelines as
       discretionary, sentenced Winters to 240 months' imprisonment—the statutory
       maximum.
Id. at 857-58.'

       In 2016, Stacy Winters (Winters) filed a pro se Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255 arguing that his conviction under § 924(c) should be set aside

because the residual clause of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague underJohnson

v. UnitedStates, — U.S.—,135 S.Ct.2551(2015) (holding that residual clause of the Armed Career

Criminal Act (ACCA) at 18 U.S.C. § 924(e) is unconstitutionally vague). (Does. 1 and 2.)

       In the Opinion denying Winters' § 2255 motion, the Court cited the clause in subsection A

of 18 U.S.C. § 924(c)(3), which was referred to as the "elements" clause (also known as the "force"

clause), and noted that "[t]he government does not argue that Winters' conviction for voluntary

manslaughter is a crime of violence within the meaning of the elements clause in § 924(c)(3)(A)."

(Doc. 14 at 2-3.)

       This Court denied relief to Winters under § 2255 in light of United States v. Prickett, 839

F.3d 697 (8th Cir. 2016) (per curiam) (holding that Johnson does not render § 924(c)(3)(B)
unconstitutionally vague), cert. denied., — U.S. —, 138 S.Ct. 1976 (2018), but granted Winters a

certificate of appealability "[d]ue to the generally unsettled nature of the law on whether the mle

announced in Johnson invalidates the residual clause of § 924(c), and the possibility that the United

States Supreme Court someday might resolve the circuit splits that are developing in this area of the

law." (Doc. 14.) On appeal, the Eighth Circuit affirmed denial ofreliefto Winters based onPrickett.

(Doc. 19.) Winters filed a Writ ofCertiorari with the United States Supreme Court.

       On April 17, 2018, the United States Supreme Court decided Sessions v. Dimaya, — U.S.

—, 138 S.Ct. 1204 (2018). The question addressed in Dimaya was whether the residual clause of the

Immigration and Nationality Act, 18U.S.C. § 16(b),"suffer[ed] from the same constitutional defect"

as the similarly worded residual clause of the ACCA, 18 U.S.C. § 924(e)(2)(B), that the Supreme

Court previously invalidated in Johnson. Dimaya, 138 S.Ct. at 1210. After analyzing § 16(b), the

Supreme Court observed that, like the residual clause of the ACCA, "the clause had both an

ordinary-case requirement and an ill-defined risk threshold." Id. at 1223. Thus, because "just like




            In a dissent, Judge Heaney asserted that the sentencing court erred by rejecting the
downward adjustment for acceptance of responsibility and by varying upward from the Guidelines
sentence.
ACCA's residual clause, § 16(b) 'produces more unpredictability and arbitrariness than the Due

Process Clause tolerates[,]'" the Supreme Court concluded that § 16(b) was similarly void for

vagueness. Id. (quoting Johnson, 135 S.Ct. at 2558).

       On June 15, 2018, the United States Supreme Court remanded Winters' case to the Eighth

Circuit for further consideration in light ofDimaya. (Doc. 25.) Subsequently, the Eighth Circuit

issued a Judgment and Mandate remanding to this Court for further reconsideration in light of

Dimaya. (Docs. 25 and 26.)

       On remand, a lawyer was appointed to assist Winters in briefing the effect that Dimaya had

on the question whether § 924(c)(3)(B)'s residual clause is unconstitutionally vague, including

whether the Eighth Circuit's decision in Prickett remained binding after Dimaya. Briefing was

completed by the parties in December of 2018. For the first time, the government argued that

voluntary manslaughter is a crime of violence within the meaning of the force clause in

§ 924(c)(3)(A), providing an alternative basis to uphold Winters' 924(c) conviction. (Doc. 32 at 2-

3.) Before this, the government had defended the § 924(c) conviction solely under the residual clause

in § 924(c)(3)(B). (Doc. 12.)
       On November 29, 2018, the government filed a motion to hold Winters' case in abeyance

pending a decision from the Eighth Circuit, arguing that a decision in this case "will be subject to

upheaval depending upon the outcome of the various matters before the courts of appeals." (Doc.

34.) Winters opposed the motion to hold the case in abeyance. (Doc. 36.)

       On January 4,2019, the United States Supreme Court granted the government's petition for

a writ of certiorari in United States v. Davis to determine whether 18 U.S.C. § 924(c)(3)(B) is

unconstitutionally vague. See United States v. Davis, 139 S.Ct. 782 (2019). The government

supplemented its motion to hold this case in abeyance after the petition for certiorari was granted in

Davis. (Doc. 37.)

       On February 28, 2019, this Court issued an Order holding this case in abeyance pending a

decision from the United States Supreme Court in Davis. (Doc. 38.) The Supreme Court issued its

decision on June 24, 2019. United States v. Davis, — U.S. — 139 S.Ct. 2319 (2019). The Court

held that the residual clause of subparagraph (B) of 18 U.S.C. § 924(c)(3) is unconstitutionally

vague. See Davis, 139 S.Ct. at 2336.
        On July 17,2019, the Court lifted the stay in light ofDavis. (Doc. 40.) The parties submitted

briefs in support of their respective views on the effect ofDavis on Winters' Motion to Vacate, Set

Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255.



                                       LEGAL STANDARD
       A district court may vacate, set aside, or correct a federal sentence if "the sentence was in

excess of the maximum authorized by law." 28 U.S.C. § 2255(a). Under § 2255, "a defendant in

federal custody may seek post-conviction relief on the ground that his sentence was imposed in the

absence of jurisdiction or in violation of the Constitution or laws of the United States, was in excess

of the maximum authorized by law, or is otherwise subject to collateral attack." Watson v. United

States, 493 F.3d 960, 963 (8th Cir.2007). Petitioner bears the burden of showing that he is entitled

to relief. Day v. United States, 428 F.2d 1193, 1195 (8th Cir. 1970).



                                           DISCUSSION
       Winters argues his conviction for use of a firearm during and in relation to a crime of

violence pursuant to § 924(c) is invalid in light ofDavis and, therefore, the conviction should be

vacated and his sentence corrected.

        A "crime of violence" under § 924(c) is defined as a felony offense that:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or


       (B) [ ] by its nature, involves a substantial risk that physical force against the person
       or property of another may be used in the course of committing the offense.


18 U.S.C. § 924(c)(3). Section 924(c)(3)(A) is often referred to as the "force clause," and

§ 924(c)(3)(B) is referred to as the "residual clause" of § 924(c)(3). See Kiddv. United States, 929

F.3d 578, 580-81 (8th Cir. 2019) (holding that aiding and abetting armed robbery involving

controlled substances categorically qualifies as a crime of violence under 924(c)(3)(A)).

       After Davis, a conviction under § 924(c) is only valid if the underlying offense qualifies as

a crime of violence under the "force" clause in 18 U.S.C. § 924(c)(3)(A). The government did not

argue that White's underlying conviction for voluntary manslaughter qualified as a crime of violence
under the force clause until after this case was appealed all the way up to the Supreme Court and was

remanded back to this Court. The government could have raised the "force" clause argument earlier,

giving this Court and the appellate courts the opportunity to dispose of the issue, and foreclosing a

further appeal based on that argument. The government is foreclosed from raising the argument now.

See, e.g.. United States v. McKinley, 227 F.3d 716,718 (6th Cir. 2000) ("While the district court may

entertain any issues it feels are relevant to the overall sentencing decision (following a general

remand), this does not give the parties license to re-assert issues that they should have raised during

an earlier appeal.") The waiver doctrine is meant to help discourage "perpetual litigation" and

promote finality in criminal proceedings by requiring parties to seek review of a claim in the first

appeal. Id. at 719. See also Macheca Transport Co. v. Philadelphia Indem. Ins. Co., 737 F.3d 1188,

1194 (8th Cir. 2013) ("For over one hundred years, our court has repeatedly barred parties from

litigating issues in a second appeal following remand that could have been presented in the first

appeal"); United States v. Morris, 259 F.3d 894,898 (7th Cir. 2001) ("Parties cannotuse the accident

of remand as an opportunity to reopen waived issues.").

       In Richardson v. Communications Workers ofAmer., AFL-CIO, 486 F.2d 801 (8th Cir.

1973), two defendant unions attempted to raise at the time of the second trial and appeal a claim that

they should not be held jointly liable. The Eighth Circuit held that such a belated attempt should be

barred under the law of the case doctrine, noting that "[i]n our prior opinion ordering a new trial on

damages we discussed the unions as a single party since no claim as to their having any separate

interests was raised on appeal." Id. at 804. The Court also upheld the district court's refusal on

remand to instruct the jury to apportion damages between the two unions, in part because of "the

unions' abandonment of these issues on the first appeal." Id. at 105.

       The rationale of these cases applies here. Since the government failed to pursue the argument

that Winters' 924(c) conviction is valid under the force clause of924(c), this Court did not address

it before Winters' first appeal. The only issue before this Court was the constitutionality of the

residual clause in § 924(c)(3)(B) in light ofJohnson, and thus it was the only issue on which a

certificate of appealability was granted. The Supreme Court and the Eighth Circuit eventually



         The certificate ofappealability was granted "[d]ue to the generally unsettled nature of the
law on whether the mle announced in Johnson invalidates the residual clause of § 924(c), and the
remanded to this Court for a determination of the validity of Winters' 924(c) conviction under the

residual clause only. This is the law of the case and the government's belated argument may not be

litigated.

        The only issue before this Court is whether Winters' § 924(c) conviction can be upheld under

the residual clause of 18 U.S.C. § 924(c)(3)(B). Davis directly addressed the issue and held that

§ 924(c)(3)(B) is unconstitutionally vague. Davis, 129 S .Ct. at 2324. Therefore, the Court will grant

Winters' § 2255 motion and will vacate his § 924(c) conviction.

        When relief under § 2255 is granted, the Court is required to "vacate and set the judgment

aside and shall discharge the prisoner or resentence him or grant a new trial or correct the sentence

as may appear appropriate." Gardiner v. United States, 114 F.3d 734, 736 (8th Cir. 1997) (citing

28 U.S.C. § 2255). "Section 2255 affords the court broad and flexible power in correcting invalid

convictions or sentences." Id. (citing Andrews v. United States, 373 U.S. 334, 339 (1963); United

States v. Hillary, 106 F.3d 1170, 1171 (4th Cir.1997)).

        The Court agrees with Winters that correcting the sentence is the appropriate remedy in this

case. Vacating the 924(c) conviction does not undermine Winters' sentence as a whole. The sentence

of 120 months in prison for the voluntary manslaughter conviction will remain the same.

Therefore, a hearing is not necessary. See United States v. Hadden, 475 F.3d652,669 (4th Cir. 2007)

(recognizing that "nothing in the sentence-package theory forbids the district courts from doing what

the text of § 2255 clearly permits: 'correcting' a prisoner's unlawful sentence without conducting

a formal 'resentencing'") (brackets omitted) (quoting 28 U.S.C. § 2255(g)).




possibility that the United States Supreme Court someday might resolve the circuit splits that are
developing in this area of the law." (Doc. 14.)

        3 As indicated by the government, a case is currently pending before the Eighth Circuit where
the issue on appeal is whether voluntary manslaughter is a crime of violence under the force clause
of 18 U.S.C. § 924(c)(3)(A). See Brian GeneMcCoyv. United States, Case No. 16-3953.

        4 The parties agree that Winters should not be subject to the statutory maximum penalty
increase to 180 months that occurred after Winters' original judgment was entered. See, e.g.. United
States v. Mueller, 661 F.3d 338, 345 (8th Cir. 2011) ("The ex post facto clause generally prohibits
the retroactive application of a criminal statute that changes the legal consequences for a crime after
it was committed.") (citing Miller v. Florida, 482 U.S. 423, 430 (1987)).
      Having concluded that Winters' § 924(c) conviction is unlawful, the Court will strike that

conviction and sentence but will leave the sentence on the voluntary manslaughter count.

Accordingly,


       IT IS ORDERED:

       I. That Stacy Winters' Motion to Vacate, Set Aside, or Correct Sentence pursuant to
       28 U.S.C. § 2255, doc. 1, is granted.


       2. That a Third Amended Judgment shall be prepared to reflect that: 1) the sentence
       for use of a firearm during and in relation to a crime of violence in violation of 18
       U.S.C. § 924(c) (count two) is vacated; 2) Winters' sentence of 120 months'
       imprisonment as to voluntary manslaughter in count one remains in effect, and; 3) the
       term of supervised release is corrected to three years.



       Dated this \V day of November, 2019.

                                               BY THE COURT:


                                               feiutetxl^^
                                               'awrence L. Piersol
                                               United States District Judge
ATTEST:
MATTHEW W. THELEN, C,LERK
         !/"7, c '.-' /
